United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1308
                       ___________________________

                               Thomas J. Ingrassia

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Keith Schafer, Director, Missouri Department of Mental Health, In His Official
 Capacity; Felix Vincenz, Chief Operating Officer, Division of Comprehensive
   Psychiatric Services, Missouri Department of Mental Health, In His Official
   Capacity; Jay Englehart, Physician/Psychiatrist, SORTS, In His Official and
  Individual Capacity; Davinder Hayreh, Physician/Psychiatrist, SORTS, In His
   Official and Individual Capacity; Kristina Bender, Unit Program Supervisor,
SORTS, In Her Official and Individual Capacity; Kaylynn Reed, Nurse, SORTS,
    In Her Official and Individual Capacity; Brenda Swift, Facility Grievance
 Coordinator, SORTS, In Her Official and Individual Capacity; Dr. Linda Moll,
Director Behavioral Treatment, SORTS, In Her Official and Individual Capacity;
   Scott Jordan, Unit Manager - Doctor, SORTS, In His Official and Individual
   Capacity; Nancy Amsden, Unit Manager - Blair, SORTS, In Her Official and
Individual Capacity; Kevin Fletcher, Quality Management Specialist, SORTS, In
His Official and Individual Capacity; Bob Wills, Nurse Executive, SORTS, In His
                         Official and Individual Capacity

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                    ____________

                           Submitted: September 25, 2013
                              Filed: October 3, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Civil detainee Thomas Ingrassia appeals the district court’s1 adverse grant of
summary judgment on his claim that defendants restricted his access to exercise and
outdoor recreation. After careful de novo review, see Beaulieu v. Ludeman, 690 F.3d
1017, 1024 (8th Cir. 2012) (standard of review), we agree with the district court’s
reasons for concluding that defendants did not violate Ingrassia’s constitutional rights
and were thus entitled to qualified immunity, see Winslow v. Smith, 696 F.3d 716,
730-31 (8th Cir. 2012) (qualified immunity); Wishon v. Gammon, 978 F.2d 446, 449
(8th Cir. 1992) (deprivation-of-exercise claim).
                        ______________________________




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                          -2-